Citation Nr: 0938464	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for onychomycosis, also 
claimed as a fungal infection of the feet.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to May 
1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

A hearing at the RO was held in April 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In an October 2007 decision, the Board denied service 
connection for morbid obesity, skin ulceration of the legs, 
and a right knee disability.  The remaining issues on appeal 
were remanded to the RO for additional evidentiary 
development and due process considerations.  

As set forth in more detail below, another remand is 
necessary with respect to the issues of entitlement to 
service connection for a heart condition, onychomycosis, a 
left knee disability, and sleep apnea.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Neither bilateral hearing loss nor tinnitus were present 
during the appellant's active service or for several years 
thereafter and the most probative evidence indicates that his 
current bilateral hearing loss and tinnitus are not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in July 2004, September 2004, and April 2005 
letters issued prior to the initial rating decision on the 
claims, the RO addressed all three notice elements delineated 
in 38 C.F.R. § 3.159.  In November 2007, the RO sent the 
appellant a letter for the express purpose of notifying him 
of the additional elements imposed by the Court in Dingess.  
The RO then reconsidered the appellant's claim in a June 2009 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA to the extent necessary.  Neither the appellant nor 
his representative has argued otherwise.  


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's complete service treatment 
records are on file, as are post-service VA and private 
clinical records identified or submitted by the appellant.  
Despite being given the opportunity to do so, the appellant 
has neither submitted nor identified any additional, 
available post-service VA or private clinical records 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  The appellant has also been 
afforded a VA medical examination in connection with his 
claims of service connection for bilateral hearing loss and 
tinnitus.  The Board finds that the examination report is 
adequate and provides the necessary medical opinion.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In that regard, the 
examiner's opinion was based on a review of the claims 
folder, an interview of the appellant, and a physical 
examination, including audiometric testing.  The examiner 
provided a rationale for the opinion stated with reference to 
the pertinent evidence of record.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records show that he 
underwent audiometric testing on numerous occasions during 
his period of active service.  At a periodic examination in 
December 1969, for example, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
0
0
0
0
5

In addition, physical examination showed that the appellant's 
ears were normal.  Tinnitus was not noted.  

At a periodic examination in July 1976, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
0
0
0
0
0

In addition, physical examination showed that the appellant's 
ears were normal.  Tinnitus was not noted.  

At a periodic examination in February 1978, audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
15
LEFT
10
5
0
5
5

Physical examination again showed that the appellant's ears 
were normal.  Tinnitus was not noted.  

The appellant also underwent a reference audiogram in August 
1980.  It was noted that he was working in a noisy 
environment and had been issued satisfactory hearing 
protection.  Tinnitus was not noted.  The results of the 
testing were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
5
5
0
10
15

Audiometric testing was again performed in November 1981 in 
connection with the appellant's duties in a noisy 
environment.  It was noted that the appellant had been issued 
adequate hearing protection.  Testing showed right pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
5
LEFT
10
10
0
10
20

Tinnitus was not noted.  

At his February 1984 military retirement medical examination, 
the appellant's ears were normal.  Neurological examination 
was also normal.  Tinnitus was not noted.  Audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
15
LEFT
10
10
0
10
20

On a report of medical history, the appellant specifically 
denied having or ever having had hearing loss or other ear 
trouble.  

In April 2004, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including hearing loss, which he 
indicated had been present since June 1984, as well as 
tinnitus, which he indicated had been present since March 
1999.  

In connection with his claim, the RO received records from 
the appellant's employer, including audiograms and workers' 
compensation records.  In pertinent part, these records 
include an audiogram performed in August 1984 which showed 
normal hearing acuity.  The assessment was no significant 
loss in hearing.  The appellant also completed a report of 
medical history on which he denied ever having had ringing in 
the ear or hearing loss.  He reported a history of noise 
exposure from loud music, power tools, and gunfire.  He 
indicated that shooting was a hobby of his.  

In August 1988, the appellant again underwent audiometric 
testing in connection with his employment.  The appellant 
reported that he had recently noticed a change in his hearing 
and that he had trouble understanding normal conversation.  
He also reported experiencing ringing in his ears.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
25
LEFT
15
10
5
10
40

A repeat examination was performed in November 1988.  Again, 
the appellant reported that he had recently noticed a change 
in his hearing and that he had trouble understanding normal 
conversation.  He also reported experiencing ringing in his 
ears.  Audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
20
LEFT
20
15
15
15
45

The examiner noted that the appellant had no history of noise 
exposure on the job but that he had had military noise 
exposure.  

In March 1994, the appellant again underwent audiometric 
testing in connection with his employer.  He reported that he 
had noticed a change in his hearing acuity in the past year.  
He also reported regularly participating in activities using 
firearms, power tools, snowmobiles, etc.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
30
LEFT
20
15
15
30
45

The examiner noted that the appellant had no history of noise 
exposure on the job but that he had military noise exposure.  

A repeat audiogram performed in May 1994 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
20
30
LEFT
20
20
15
35
55

Records from the appellant's employer also show that in June 
1994, he was seen after a radio operator "keyed the mike" 
causing loud feedback into an earpiece the appellant was 
wearing in his left ear.  He described excruciating pain in 
the left ear.  Examination was unremarkable and a hearing 
test showed essentially symmetrical hearing acuity with no 
excessive loss.  Tinnitus was noted.  Hearing conservation 
was recommended.  

In an August 1994 record, it was noted that in the Fall of 
1990, the appellant sustained acute trauma to the left ear 
and that hearing tests performed in 1991, 1993, and 1993 
showed "no findings."  Recently, however, it was noted that 
hearing loss had been identified in the left ear.  The 
insurance carrier denied the claim, however, noting that 
there was a three year statue of limitation.  

At an examination performed by the appellant's employer in 
May 1995, the appellant reported that he had noticed a change 
in his hearing acuity in the past year.  He also reported 
regularly participating in activities using firearms, power 
tools, and motorboats.  He denied wearing hearing protection.  
He reported experiencing ringing in his ears.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
35
LEFT
20
15
20
30
40

At an examination performed by the appellant's employer in 
July 1996, the appellant reported that he had noticed a 
change in his hearing acuity in the past year.  He also 
reported regularly participating in activities using 
firearms, power tools, motorboats, etc.  He denied wearing 
hearing protection.  He reported experiencing ringing in his 
ears.  Audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
20
40
LEFT
20
20
20
40
50

In September 1996, the appellant's employer noted that a 
recent audiogram had shown hearing loss which was noted to be 
nonwork related, as he had only been exposed once to loud 
noise in the left ear.  Otherwise, he wore hearing protection 
during work.  The examiner noted that the appellant's hearing 
loss was throughout all ranges and not just secondary to 
noise exposure.  It was noted that it could also be due to 
presbycusis, or age related hearing loss.  

At his April 2007 Board hearing, the appellant testified that 
his duties during his lengthy period of active service 
included security of aircraft and missiles.  He indicated 
that as a result of his duties, he had significant noise 
exposure with no hearing protection.  After his separation 
from service, the appellant testified that he continued to 
work in industrial security, before becoming a supervisor.  
He stated that there was no loud noise in his post-service 
work environment.  He indicated that he had had recreational 
noise exposure from cutting his lawn, but stated that he wore 
hearing protection while doing so.  With respect to his 
tinnitus, the appellant recalled that it had been present 
since Vietnam.  

The appellant underwent VA medical examination in April 2009, 
at which he reported that he had had constant bilateral 
tinnitus since 1980.  He also reported difficulty 
understanding conversation due to hearing loss and tinnitus.  
With respect to his history, the appellant denied exposure to 
loud noise prior to service.  During service, he reported 
noise exposure from jet engines and weapons with hearing 
protection some of the time.  After his separation from 
service, the appellant reported occupational noise exposure 
from gunfire with hearing protection.  He also reported 
recreational noise exposure from gunfire and lawn mowers, 
with hearing protection used some of the time.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
75
LEFT
10
15
45
60
75

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.  The examiner indicated that based on 
information found in the claims folder, it was not likely 
that the appellant's hearing loss and tinnitus are due to 
military noise exposure.  The examiner explained that the 
appellant's hearing acuity had been shown to be within normal 
limits, including at the time of his separation from active 
service.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The appellant seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are the result of noise 
exposure during active service.

As set forth above, the appellant testified at a Board 
hearing regarding his recollections of in-service noise 
exposure.  His recollections are corroborated by service 
treatment records documenting in-service noise exposure.  The 
Board finds that this evidence is sufficient to establish 
exposure to acoustic trauma during service.

As noted above, however, that an injury such as acoustic 
trauma occurred in service is not enough; there must be 
chronic disability resulting from that injury.  In this case, 
the appellant's service treatment records contain no 
indication of bilateral hearing loss or tinnitus during 
active service.  Indeed, repeated audiometric testing 
conducted during service consistently showed that the 
appellant's hearing acuity was within normal limits, with no 
indication of tinnitus.  Moreover, at the time of his 
military retirement, the appellant completed a report of 
medical history on which he specifically denied having or 
ever having had hearing loss or ear trouble.  Audiometric 
testing again showed that his hearing acuity was normal.  

The Board further notes that the post-service record on 
appeal is similarly negative for any indication of hearing 
loss or tinnitus within the first post-service year or for 
several years thereafter.  In fact, the first post-service 
complaint of hearing loss and tinnitus is in August 1988, 
more than four years after service separation, when the 
appellant underwent audiometric testing in connection with 
his post-service employment.  Prior to that time, employment 
records show that the appellant specifically denied having 
hearing loss or tinnitus.  

Here, the Board notes that it has considered the appellant's 
recent recollections to the effect that his hearing loss and 
tinnitus has been present since service.  The Board finds, 
however, that the contemporaneous clinical records are 
entitled to more probative weight than the recollections of 
the appellant of events which occurred many years previously.

In that regard, the Board observes that the appellant's 
recollections regarding the onset of his hearing loss and 
tinnitus have been inconsistent.  For example, on his April 
2004 application for VA compensation benefits, the appellant 
indicated that his hearing loss had been present since June 
1984, and that his tinnitus had been present since March 
1999.  At his April 2007 Board hearing, the appellant 
recalled that his tinnitus had been present since Vietnam.  
At his April 2009 VA medical examination, the appellant 
reported constant bilateral tinnitus since 1980.  

The Board has considered these inconsistencies and finds that 
they diminish the credibility of the appellant's 
recollections.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that 
the credibility of a witness can be impeached by a showing of 
inconsistent statements).  Moreover, the Board notes that the 
appellant's recollections are inconsistent with the 
contemporaneous evidence of record.  For example, despite the 
appellant's recent recollections, at his February 1984 
military retirement medical examination and at an August 1984 
examination conducted by his employer, the appellant 
specifically denied having or ever having had hearing loss, 
tinnitus, or ear trouble.  

In view of the foregoing, the Board finds that although the 
appellant sustained acoustic trauma during service, the most 
probative evidence shows that neither hearing loss nor 
tinnitus was present in service or for several years 
thereafter, nor does the contemporaneous record support a 
finding of continuous symptomatology since service.  In that 
regard, while the appellant has recently recalled 
experiencing decreased hearing since service, his 
recollections are lacking in probative value.  In any event, 
he is not competent to provide evidence of a hearing loss 
disability, which is a medical diagnosis.  See 38 C.F.R. § 
3.385 (setting forth criteria for hearing loss disability); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Although the appellant's hearing loss and tinnitus were not 
present during service or within the first post-service year, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.  

Thus, the Board has carefully reviewed the record for 
evidence showing that the appellant's current bilateral 
hearing loss and tinnitus, first shown several years after 
service, is the result of acoustic trauma he sustained during 
his active service.

In this case, however, the most probative evidence of record 
indicates that the appellant's hearing loss and tinnitus are 
not related to his in-service acoustic trauma.  Specifically, 
in April 2009, a VA examiner concluded, after examining the 
appellant and reviewing his claims folder, that the 
appellant's hearing loss and tinnitus were not related to his 
active service, including exposure to acoustic trauma 
therein.

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the appellant, 
as well as a full review of the claims folder, including the 
appellant's service treatment records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The examiner also provided a 
rationale for his opinion, noting that the appellant's 
separation audiometric examination showed normal hearing 
acuity, making it less likely than not that acoustic trauma 
during service produced defective hearing.

The Board notes that there is no other probative medical 
evidence of record which contradicts this opinion.  The Board 
has considered the records from the appellant's employer 
noting a history of military noise exposure.  Absent a 
medical opinion linking the appellant's hearing loss to his 
active service, however, such records do not provide a basis 
upon which to grant the claim.  The Board has also considered 
the appellant's assertions to the effect that his hearing 
loss and tinnitus were incurred in service as a result of 
exposure to acoustic trauma.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
of record shows that the appellant's hearing loss and 
tinnitus were not present during service or for several years 
thereafter and that the appellant's current hearing loss and 
tinnitus are not related to his active service or any 
incident therein, including exposure to acoustic trauma.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

For the reasons discussed below, another remand is 
unfortunately required with respect to the remaining issues 
on appeal -- entitlement to service connection for a heart 
condition, onychomycosis, a left knee disability, and sleep 
apnea.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand).  




Heart condition

In its October 2007 remand, the Board directed the RO to 
schedule the appellant for a VA medical examination to 
determine the nature and etiology of his claimed heart 
condition.  

Pursuant to the Board's remand, in April 2009, the appellant 
underwent what appears to be a VA general medical 
examination, although it is styled "FEET Exam."  The 
examination report notes that "[c]oncerning [the 
appellant's] heart disease, he denies having any heart 
disease and therefore he was not examined for that."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that compliance with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Absent any indication that the 
appellant possesses the recognized degree of medical 
training, he is not competent to comment of the presence or 
absence of a heart disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  For these reasons, another 
remand is necessary.  

The Board wishes to advise the appellant, however, that 
absent proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Given his statements at the April 2009 VA medical 
examination, the Board is uncertain whether he wishes to 
continue with his appeal with respect to his claim of service 
connection for a heart disability.  The appellant is advised 
that if he wishes to withdraw his appeal on this issue, he 
should make his wishes clear by contacting the RO in writing.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204 (2008) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  





Onychomycosis, claimed as fungus of the feet

In its October 2007 remand, the Board directed the RO to 
schedule the appellant for a VA medical examination to 
address the etiology of his currently-diagnosed onychomycosis 
and planter keratoses, to include the possibility that such 
conditions are related to his service-connected diabetes 
mellitus.  

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical examination in April 2009.  The examiner 
noted that the appellant had discolored, slightly thickened 
toenails.  He did not render a diagnosis, nor did he comment 
on the etiology of the appellant's condition.  For these 
reasons, another examination is required.  Stegall, 11 Vet. 
App. at 271 (compliance with remand instructions is neither 
optional nor discretionary).


Sleep apnea

A review of the appellant's service treatment records shows 
that in August 1983, he underwent a medical evaluation prior 
to his participation in an exercise program.  At that time, 
he reported a history of daytime sleepiness with several 
occurrences of nearly falling asleep while driving a car.  He 
also indicated that he was tired all of the time and had a 
history of heavy snoring.  The diagnoses included daytime 
sleepiness, history consistent with sleep apnea.  The 
appellant was advised to consider a sleep study in the 
future, although such a study was not conducted prior to his 
separation from active service. 

The post-service medical records show that the appellant 
underwent polysonography in September 1996 in connection with 
his complaints of daytime sleepiness.  The result of the 
study showed obstructive sleep apnea, mild.  Subsequent 
clinical records show that the appellant remains under 
treatment for sleep apnea.  

Given this evidence, in its October 2007 remand, the Board 
determined that a VA medical examination was necessary to 
determine the etiology and likely date of onset of the 
appellant's current sleep apnea.  

Pursuant to the Board's remand, the appellant underwent VA 
medical examination in April 2009.  In providing his opinion, 
the examiner noted that the appellant's claims folder had not 
been provided for his review.  Nonetheless, he indicated that 
it was his opinion that it was less likely than not that the 
appellant's sleep apnea began in the service or is related to 
his service-connected diabetes.  The RO thereafter provided 
the claims folder to the examiner for his review.  In a May 
2009 addendum, the examiner indicated that a review of the 
claims folder had no impact on his previous opinion.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the rules on expert witness testimony 
delineated in the Federal Rules of Evidence provide 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
These factors are: 1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of 
the case.  In other words, most of the probative value of a 
medical opinion comes from its reasoning.  A medical opinion 
is not entitled to any weight "if it contains only data and 
conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

In light of the examiner's failure to provide a rationale for 
his conclusions or otherwise cite to pertinent evidence in 
the claims folder, the Board finds that the April 2009 VA 
examination report is of little probative value.  See also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion").  For these reasons, a 
remand is necessary for the purposes of obtaining another 
medical opinion.  Stegall, 11 Vet. App. at 271.



Left knee disability

As the Board noted in its October 2007 remand, the 
appellant's service treatment records show that in January 
1969, he sought medical treatment after he twisted his left 
knee.  Aspirin and hot packs were prescribed.  At his 
February 1984 military retirement medical examination, the 
appellant indicated that he had walked stiff-legged since 
1964 to avoid pain in his knees.  On clinical evaluation, the 
appellant's lower extremities were normal.  The post-service 
medical evidence includes private medical records which 
contain a diagnosis of bilateral knee arthritis in 2004.  

Given this evidence, the Board determined that a VA medical 
examination was necessary to determine the etiology of the 
appellant's current left knee disability.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical examination in April 2009, at which he 
reported that he had been diagnosed as having osteoarthritis 
via X-ray at some point between 1981 and 1984.  The examiner 
diagnosed osteoarthritis of the left knee.  Although the 
claims folder was not available for his review, the examiner 
indicated that based on the history provided by the 
appellant, it was as likely as not that his current left knee 
osteoarthritis was related to service.  Thereafter the claims 
folder was provided to the examiner, who indicated in a May 
2009 addendum that his opinion had not changed after 
reviewing the claims folder, although there was no indication 
that the appellant had been diagnosed as having 
osteoarthritis in service, as he had previously reported.  

Again, in light of the examiner's failure to provide a 
rationale for his conclusion, the Board finds that the April 
2009 VA examination report and the May 2009 addendum are of 
little probative value.  See also Bloom v. West, 12 Vet. App. 
185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  For these reasons, a remand is necessary for the 
purposes of obtaining another medical opinion.  Stegall, 11 
Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
determining the etiology and likely date 
of onset of his sleep apnea.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
appellant's current sleep apnea had its 
onset during the appellant's active 
service, or whether such disability is 
otherwise causally related to his active 
service or any service-connected 
disability, including diabetes mellitus.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
any current onychomycosis or bilateral 
foot fungus.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current 
onychomycosis or foot fungus identified 
on examination is causally related to the 
appellant's active service or any 
service-connected disability, including 
diabetes mellitus.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it. 

3.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the etiology and likely date 
of onset of his current left knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current left knee 
disability identified on examination is 
causally related to the appellant's 
active service.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it. 

4.  The appellant should be afforded a VA 
cardiology examination for the purpose of 
determining the nature and etiology of 
any current heart disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current heart disability identified on 
examination is causally related to the 
appellant's active service or any 
service-connected disability, including 
diabetes mellitus.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it. 

5.  After the development requested above 
is completed, the RO should readjudicate 
the claims, considering all the evidence 
of record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


